 Case 5:20-cv-00625-TPB-PRL Document 4 Filed 01/06/21 Page 1 of 3 PageID 55




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

WILLIAM JAMES REESE,

      Petitioner,

v.                                                    Case No: 5:20-cv-625-Oc-60PRL

WARDEN, FCC COLEMAN – LOW,

      Respondent.


                             ORDER OF DISMISSAL

      Petitioner initiated this civil action by filing a Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (Doc. 1). In the Petition, Petitioner alleges the

sentencing court, when imposing his sentence, considered facts not found by the

jury in contravention of the Sixth Amendment and the Supreme Court’s decisions in

Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S.

99 (2013), (Doc. 1 at 12).

                                    a. Background

      Petitioner is a federal inmate incarcerated at the Coleman Federal

Correctional Complex. In February 2013, a jury in the Middle District of Alabama

found Petitioner guilty of conspiracy to possess with intent to distribute 5 kilograms

or more of cocaine, and two counts of aiding and abetting the use of a

communication facility (a cell phone) to facilitate the conspiracy. See Reese v. United

States, No. 2:16-CV-410-WKW, 2019 WL 4621674, at *1 (M.D. Ala. Aug. 27, 2019),

report and recommendation adopted, 2019 WL 4621983, at *1 (M.D. Ala. Sept. 23,
 Case 5:20-cv-00625-TPB-PRL Document 4 Filed 01/06/21 Page 2 of 3 PageID 56




2019). On June 4, 2013, the district court sentenced Petitioner to a cumulative 360-

month term of incarceration (see id.). Petitioner sought a direct appeal and the

Eleventh Circuit Court of Appeals issued an opinion affirming his convictions and

sentences. United States v. Reese, 611 F. App’x 961 (11th Cir. 2015). Thereafter, the

district court granted Petitioner’s motion for a sentence reduction and reduced

Petitioner’s 360-month term to 292 months based on Amendment 782 to the

Sentencing Guidelines. See Reese, 2019 WL 4621674, at *1 n.3. Petitioner filed with

the sentencing court a motion under 28 U.S.C. § 2255 (see id. at *1) and the district

court denied Petitioner’s § 2255 motion on September 23, 2019 (see Reese, 2019 WL

4621983 at *1).

                                     b. Analysis

      Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f the

court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.” See also Rule 12, Rules Governing Section 2255

proceedings. The Eleventh Circuit has held that 28 U.S.C. § 2241 is not available to

challenge the validity of a sentence except on very narrow grounds. McCarthan v.

Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1079 (11th Cir. 2017);

Bernard v. FCC Coleman Warden, 686 F. App’x 730 (11th Cir. 2017) (citing

McCarthan, 851 F.3d at 1092-93). None of those grounds are present in this case.

See, e.g., Allen v. Clay, No. 1:16-cv-01794-RDP-JHE, 2017 WL 2443492, at *2 (N.D.

Ala. June 6, 2017) (citing McCarthan and dismissing § 2241 petition raising

Apprendi argument because § 2255 afforded the petitioner an adequate and



                                          2
 Case 5:20-cv-00625-TPB-PRL Document 4 Filed 01/06/21 Page 3 of 3 PageID 57




effective means to raise claim). Thus, pursuant to Rule 4(b) of the Rules Governing

Section 2255 Proceedings, this case is due to be dismissed. See also 28 U.S.C. §

2255(b).

        Accordingly, it is

        ORDERED and ADJUDGED:

        The Petition for Writ of Habeas Corpus (Doc. 1) and this case are

DISMISSED. The Clerk is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED in Tampa, Florida, this 6th day of January, 2021.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




Jax-7

C:      William James Reese, #14026-002




                                           3
